DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that the feature "obtaining a preservation ratio and a hue alignment angle for the key color, wherein the preservation ratio as applied to a saturation of the key color in a chroma plane defines a preserved key color that identifies a preserved area" and "determining a preserved primary color using the preservation ratio of the primary color and determining a preserved adjacent secondary color using the preservation ratio of the adjacent secondary color" of claim 16 is supported. Applicant cites portions of the specification discussing hueGlobalPreservationRatio, huePreservationRatio, and hueAlignCorrection. However, nothing in these citations refers to anything related to the preservation ratio as applied to a saturation of the key color in a chroma plane defining a preserved key color. Certainly, hue preservation ratios are discussed, but there is nothing regarding a saturation or chroma plane here. 
Applicant cites fig. 5d, which shows a preserved area in a chroma plane, and concludes that the figure illustrates the preserved gamut/area resulting from the preservation ratio. However, while this figure shows a chroma plane, it does not show obtaining a preservation ratio that applies to saturation of the key color in the chroma plane. Applicant argues that p. 13 and 14 of the specification disclose metadata such as hueGlobalPreservationRatio and huePreservationRatio that describe a preservation area either global or per primary and secondary color. Examiner recognizes that preservation ratios, in general, are supported by applicant’s originally filed disclosure. However, what is still missing is a preservation ratio as applied to a saturation of the key color in a chroma plane that defines a preserved key color that identifies a preserved area.
As to claim 32, applicant argues that the specification describes the disclosed method as fully invertible, the method applicable the same way in a pre-processing stage as a gamut mapping method for the HDR-to-SDR decomposition process (Fig 2A) or in a post-processing stage, as an inverse gamut mapping method compatible with any SDR-to-HDR reconstruction process (Fig 3A). Examiner agrees that the method of gamut mapping is described as invertible, and agrees that SDR-to-HDR reconstruction is supported by the originally filed disclosure. However, what is described as the invertible gamut mapping is fig. 4a, which gamut maps using hue alignment for colors not in preserved areas and no hue alignment for colors in preserved areas. 
Claim 32, on the other hand, goes beyond this, describing inverse gamut mapping from a standard color gamut towards a wide color gamut comprising, in part, determining a primary color and an adjacent secondary color in the wide color gamut in a sector in which the current color belongs; determining a rotated primary color by projecting the primary color on a rotated primary color hue line being a hue line through the primary color rotated by the hue alignment angle of the primary color and determining a rotated secondary color by projecting the adjacent secondary color on a rotated secondary color hue line being a hue line through the adjacent secondary color rotated by the hue alignment angle of the adjacent secondary color; and determining a preserved primary color using the preservation ratio of the primary color and determining a preserved adjacent secondary color using the preservation ratio of the adjacent secondary color. None of these steps are part of the invertible gamut mapping of fig. 4a. Rather, these are steps associated with the initial HDR-to-SDR decomposition process.
Applicant’s specification, at p. 16, explicitly states that in the HDR-to-SDR process, “key colors and corresponding preserved key colors, hue alignment correction angles are defined and coded as parameters for invertible gamut mapping”. During the SDR-to-HDR reconstruction process, which is what claim 32 is directed to (“inverse gamut mapping from a standard color gamut towards a wide color gamut”), the specification describes metadata relative to parameters used for invertible gamut mapping being received, and key colors and corresponding preserved key colors, hue alignment correction angles being derived from the received parameters. 
Looking at, for example, the “determining a preserved primary color using the preservation ratio of the primary color” limitation of claim 32, this process is not described as taking place in the SDR-to-HDR mapping, since the preserved primary color has already been determined during the HDR-to-SDR mapping, and the preserved primary color (one of the “preserved key colors” in the specification) is coded as a parameter to be used in the SDR-to-HDR mapping. Re-determination of a preserved primary color is not described in the SDR-to-HDR process in the specification, and would be wholly unnecessary since the preserved primary color already exists as a coded parameter at the beginning of the SDR-to-HDR process.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/499,839, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, claim 16 recites “obtaining a preservation ratio and a hue alignment angle for the key color, wherein the preservation ratio as applied to a saturation of the key color in a chroma plane defines a preserved key color that identifies a preserved area” and “determining a preserved primary color using the preservation ratio of the primary color and determining a preserved adjacent secondary color using the preservation ratio of the adjacent secondary color”. Claims 18-20, 24, 26-28, 32, and 34 also recite limitations regarding the preservation ratio which are also not supported. The determination of preservation ratio or any equivalent does not appear to be described in the originally-filed application, and thus claims 16-35 would not appear to be supported by the originally-filed application.
Further, claim 32 recites “A method comprising an inverse gamut mapping from a standard color gamut towards a wide color gamut, the inverse gamut mapping comprising...” but the disclosure of 16/499,839 does not describe the steps in the method as achieving an inverse gamut mapping from standard to wide gamut. Rather, in 16/499,839, these steps are used to create the mapping from wide to standard gamut. To transform a standard gamut back to wide gamut, the original application uses metadata created during the wide-to-standard conversion. See, for example, pages 15-16 of the specification of 16/499,839. Similar analysis applies to claims 33-35.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. If the above described subject matter continues to be part of the claims, applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains matter that is not disclosed in the prior-filed application. 
It is noted that, if the relationship of the instant application to 16/499,839 were to be changed to “continuation-in-part” and the claims of the instant application were not amended such that the disclosure of 16/499,839 supports the claims, the pre-grant publication of 16/499,839 (U.S. Publication 2020/0106928) would qualify as prior art, potentially usable in a 35 USC 103 rejection.

Conclusion
Claims 16-35 would be allowable if rewritten or amended such that claimed priority under 35 USC 120 to 16/499,839 is proper. 
As to claim 16, Lee (U.S. Publication 2019/0158894) discloses a method comprising gamut mapping from a wide color gamut towards a standard color gamut (p. 1, section 0003), the gamut mapping comprising:
for each key color in the wide color gamut, obtaining a preservation ratio and a hue alignment angle for the key color, wherein the preservation ratio as applied to a saturation of the key color in a chroma plane defines a preserved key color that identifies a preserved area (fig. 18; fig. 19; fig. 20; fig. 21; p. 15, section 0267-p. 16, section 0272; p. 18, sections 0318-0324; p. 20, section 0373-p. 21, section 0382; angles; p. 32-33, section 0663; p. 33, section 0667; if the color is in the invariant/preserved area defined by anchor colors such as C1/L1, then the color is not modified; otherwise the color is determined based on intersections with the invariant/preserved area and anchor/key colors with specified hue; each point on the straight line corresponds to a ratio), the hue alignment angle corresponding to the angle formed between the key color of the wide color gamut mapped into the standard color gamut and key color in the wide color gamut with respect to an origin in the chroma plane (fig. 19; the mapping takes place at a hue angle slice which defines the lightness/chroma axes shown) performing a hue mapping of a current color from the wide color gamut towards the standard color gamut differently in a preservation area (fig. 18; fig. 19; fig. 20; fig. 21; p. 15, section 0267-p. 16, section 0272; p. 18, sections 0318-0324; p. 20, section 0373-p. 21, section 0382; if the color is in the invariant/preserved area defined by anchor colors such as C1/L1, then the color is not modified; otherwise the color is determined based on intersections with the invariant/preserved area and anchor/key colors with specified hue angles). 
Further, Thebault discloses wherein the key colors are a group of three primary colors and three secondary colors and determining a primary color and an adjacent secondary color in each sector (p. 6, sections 0038-0040; p. 7, sections 0049-0054; primary and secondary colors are selected as key colors and other colors are interpolated using them; the primary and secondary colors in each section of the color space are determined).
The prior art does not show determining a rotated primary color by projecting the primary color on a rotated primary color hue line being a hue line through the primary color rotated by the hue alignment angle of the primary color, and determining a rotated secondary color by projecting the adjacent secondary color on a rotated secondary color hue line being a hue line through the adjacent secondary color rotated by the hue alignment angle of the adjacent secondary color and determining a preserved primary color using the preservation ratio of the primary color and determining a preserved adjacent secondary color using the preservation ratio of the adjacent secondary color, and thus would also not show, when the current color is out of the preserved area, determining the hue mapped current color comprising: determining an anchor at an intersection of a line through the rotated primary color and the preserved primary color and a line through the rotated adjacent secondary color and the preserved adjacent secondary color; determining a preserved current color at an intersection of a hue line through the current color and the origin in the chroma plane and a preservation line through the preserved primary color and the preserved secondary color, obtaining the hue mapped current color by projecting the current color on a hue line defined by the preserved current color and the anchor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612